Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2022 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHUNSUKE et al (JP 2011-253255).

As per claim 1 SHUNSUKE et al discloses: A reference position setting method of setting a reference position for detecting an operation on an operation surface 103 { figure 1 } displayed as a virtual image 601 { figure 4 }, the method comprising:  a process of displaying at least three markers { [0047] In FIG. 4A, an image with virtual fan-shaped figures arranged at the four corners is displayed as the operation screen 601. However, any image can be used as long as the images of the four corners of the operation screen 601 and the origin Ov of the logical coordinates can be identified } on the operation surface 103 in such a manner that the at least three markers form vertices of a triangle { figure 4a };  a process of acquiring coordinate values of the markers in a sensor coordinate system { space coordinates } including a first Z-axis extending from a sensor toward the operation surface 103, { figure 2b & [0048] The distance image recognition unit 1204 stores the logical coordinates of the four corners of the operation screen 105 and the origin Ov of the logical coordinates in the image corresponding to the operation screen 105. The logical coordinates of the four corners of the operation screen 105 are respectively (α, γ) (α, ζ) (β, γ) (β, ζ) (0 <α <β, 0 <γ <ζ). } and a first X-axis and a first Y-axis intersecting the first Z-axis { figure 2b }, by the sensor detecting a target approaching the markers; { [0044]  In step S1351, the distance image recognition unit 1204 performs calibration for associating image coordinates with spatial coordinates. At the time of calibration, for example, the user detects an instruction with the pen at the four corners, and the distance image recognition unit 1204 associates the recognized pen position with the spatial coordinates. } a process of transforming the coordinate values acquired in the acquisition process into coordinate values in a temporary coordinate system { image coordinates } including a second X-axis and a second Y-axis intersecting each other on a plane parallel to the operation surface 103 { [0038] The image coordinates are two-dimensional coordinates of an image captured by the distance imaging unit 1202. & [0039]  Note that the image coordinates are arbitrary points (for example, one corner of the image) with the axes of the image coordinates corresponding to the X-axis and Y-axis directions of the logical coordinates in the image of the operation screen in the image as the U-axis and W-axis, respectively. Etc.) is defined as the origin Ob (image coordinates 403). }; and a process of transforming the coordinate values transformed in the transformation process into coordinate values in a screen coordinate system including a third X-axis and a third Y-axis extending in directions parallel to the second X-axis and the second Y-axis on the operation surface 103, respectively, { figures 2-4 & [0032]  FIG. 2B is a diagram showing coordinates defined in the present embodiment. & [0033]    The logical coordinates are virtual two-dimensional coordinates managed by the operation screen management unit 206 and represent positions on the operation screen 105. & [0034]    Note that the two coordinate axes in the logical coordinates are the X axis and the Y axis (logical coordinates 401). Further, the origin Ov of the logical coordinates is arbitrarily determined at one corner of the operation screen 105, for example. } wherein in the transformation process into the coordinate values in the temporary coordinate system { image coordinates }, at least one of parallel movement and rotation is performed with respect to the sensor coordinate system { space coordinates } to transform the sensor coordinate system { space coordinates } into the temporary coordinate system { image coordinates }, and { [0067] Therefore, conversion from image coordinates to space coordinates means that (α, γ) (α, ζ) (β, γ) (β, ζ) from a rectangle having four corners (± h ′ tan θ, ± h ′ tan φ, h) Affine transformation into a rectangle with four corners. Note: affine transformation is seen to be “at least one of parallel movement and rotation”.} in the transformation process into the coordinate value in the screen coordinate system, movement of the temporary coordinate system { image coordinates } in a direction parallel to a plane including the second X-axis and the second Y-axis, and enlargement or reduction of the temporary coordinate system { image coordinates } are performed to transform the temporary coordinate system { image coordinates } into the screen coordinate system. { [0090]   Note that the conversion method is not limited to the method described here. For example, if there is distortion in coordinates, projective conversion may be used instead of affine conversion. Note: projective conversion or transformation allows for enlargement or reduction}

As per claim 2 SHUNSUKE et al discloses: The reference position setting method according to claim 1, wherein in the transformation process into the coordinate value in the temporary coordinate system { image coordinates }, a coordinate value of one marker among the at least three markers in the sensor coordinate system { space coordinates } is set as the origin of the temporary coordinate system { image coordinates }. { [0036]   Note that the spatial coordinates are such that the center of the light emitting port of the projection unit on the lower surface of the information processing apparatus is the origin of the spatial coordinates . . . & [0039]   Note that the image coordinates are arbitrary points (for example, one corner of the image) with the axes of the image coordinates corresponding to the X-axis and Y-axis directions of the logical coordinates in the image of the operation screen in the image as the U-axis and W-axis, respectively. Etc.) is defined as the origin Ob (image coordinates 403). }

As per claim 3 SHUNSUKE et al discloses: The reference position setting method according to claim 1, wherein in the transformation process into the coordinate values in the temporary coordinate system { image coordinates }, a coordinate value of one marker among the at least three markers in the sensor coordinate system { space coordinates } is set as a coordinate value on the second X-axis of the temporary coordinate system { image coordinates }, and a coordinate value of another one marker among the at least three markers in the sensor coordinate system { space coordinates } is set as a coordinate value on the second Y-axis of the temporary coordinate system { image coordinates }. { [0036]   Note that the spatial coordinates are such that the center of the light emitting port of the projection unit on the lower surface of the information processing apparatus is the origin of the spatial coordinates . . . & [0039]   Note that the image coordinates are arbitrary points (for example, one corner of the image) with the axes of the image coordinates corresponding to the X-axis and Y-axis directions of the logical coordinates in the image of the operation screen in the image as the U-axis and W-axis, respectively. Etc.) is defined as the origin Ob (image coordinates 403). }

As per claim 4 SHUNSUKE et al discloses: An operation detection device 101 configured to set a reference position for detecting an operation on an operation surface 103 { figure 1 } displayed as a virtual image 601 { figure 4 }, the device comprising: a display unit configured to display at least three markers { [0047] In FIG. 4A, an image with virtual fan-shaped figures arranged at the four corners is displayed as the operation screen 601. However, any image can be used as long as the images of the four corners of the operation screen 601 and the origin Ov of the logical coordinates can be identified } on the operation surface 103 in such a manner that the at least three markers form vertices of a triangle { figure 4a }; a sensor 302 configured to acquire coordinate values of the markers in a sensor 302 coordinate system { space coordinates } including a first Z-axis extending toward the operation surface 103 { figure 2b & [0048] The distance image recognition unit 1204 stores the logical coordinates of the four corners of the operation screen 105 and the origin Ov of the logical coordinates in the image corresponding to the operation screen 105. The logical coordinates of the four corners of the operation screen 105 are respectively (α, γ) (α, ζ) (β, γ) (β, ζ) (0 <α <β, 0 <γ <ζ). }, and a first X-axis and a first Y-axis intersecting the first Z-axis { figure 2b }, by detecting a target approaching the markers { [0044]  In step S1351, the distance image recognition unit 1204 performs calibration for associating image coordinates with spatial coordinates. At the time of calibration, for example, the user detects an instruction with the pen at the four corners, and the distance image recognition unit 1204 associates the recognized pen position with the spatial coordinates. }; a first coordinate transformation unit configured to transform coordinate values of the markers in the sensor 302 coordinate system { space coordinates } into coordinate values in a temporary coordinate system { image coordinates } including a second X-axis and a second Y-axis intersecting each other on a plane parallel to the operation surface 103 { [0038] The image coordinates are two-dimensional coordinates of an image captured by the distance imaging unit 1202. & [0039]  Note that the image coordinates are arbitrary points (for example, one corner of the image) with the axes of the image coordinates corresponding to the X-axis and Y-axis directions of the logical coordinates in the image of the operation screen in the image as the U-axis and W-axis, respectively. Etc.) is defined as the origin Ob (image coordinates 403). }; and a second coordinate transformation unit configured to transform the coordinate values of the markers in the temporary coordinate system { image coordinates } into coordinate values in a screen coordinate system including a third X-axis and a third Y-axis extending in directions parallel to the second X-axis and the second Y-axis on the operation surface 103 { figures 2-4 & [0032]  FIG. 2B is a diagram showing coordinates defined in the present embodiment. & [0033]    The logical coordinates are virtual two-dimensional coordinates managed by the operation screen management unit 206 and represent positions on the operation screen 105. & [0034]    Note that the two coordinate axes in the logical coordinates are the X axis and the Y axis (logical coordinates 401). Further, the origin Ov of the logical coordinates is arbitrarily determined at one corner of the operation screen 105, for example. }, respectively, wherein the first coordinate transformation unit performs at least one of parallel movement and rotation with respect to the sensor 302 coordinate system { space coordinates } to transform the sensor 302 coordinate system { space coordinates } into the temporary coordinate system { image coordinates } { [0067] Therefore, conversion from image coordinates to space coordinates means that (α, γ) (α, ζ) (β, γ) (β, ζ) from a rectangle having four corners (± h ′ tan θ, ± h ′ tan φ, h) Affine transformation into a rectangle with four corners. Note: affine transformation is seen to be “at least one of parallel movement and rotation”.}, and the second coordinate transformation unit performs movement of the temporary coordinate system { image coordinates } in a direction parallel to a plane including the second X-axis and the second Y-axis, and enlargement or reduction of the temporary coordinate system { image coordinates } to transform the temporary coordinate system { image coordinates } into the screen coordinate system. { [0090]   Note that the conversion method is not limited to the method described here. For example, if there is distortion in coordinates, projective conversion may be used instead of affine conversion. Note: projective conversion or transformation allows for enlargement or reduction}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd